Citation Nr: 0902182	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1948 to June 1972.  
He died in January 2005.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  A Travel Board hearing was held at the 
RO in November 2007.

In January 2008, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

Unfortunately, for the reasons explained below, the appeal is 
REMANDED again to the RO/AMC.  VA will notify the appellant 
if further action is required on her part.


REMAND

The appellant contends that the veteran's service-connected 
disabilities contributed to or caused his death.

Pursuant to the Board's January 2008 remand, the RO/AMC 
obtained a VA medical opinion concerning the contended causal 
relationship between the veteran's service-connected 
disabilities and the causes of his death.  In his August 2008 
opinion, the VA examiner noted that the veteran "received 
all of his medical care at the California Pacific Medical 
Center where he was hospitalized at the time of his death.  
This case was inadequately developed, and no records from 
that hospitalization were retrieved or are available for my 
review."  After this case was re-certified to the Board in 
November 2008, the appellant submitted the veteran's terminal 
medical records from California Pacific Medical Center in 
December 2008 without a wavier of RO jurisdiction.  See 
generally 38 C.F.R. § 19.31.  Given the foregoing, the Board 
finds that another remand is required so that the VA examiner 
who provided the August 2008 opinion can review the veteran's 
terminal medical records submitted by the appellant in 
December 2008.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion concerning 
the cause of the veteran's death.  
Preferably, the opinion should be obtained 
by the same physician who provided the 
August 2008 opinion.  The claims file, to 
include the records submitted in December 
2008, must be made available for review.  
This examiner should provide an opinion as 
to whether it is at least as likely as not 
that the veteran's prostate cancer caused 
or substantially contributed to his death.  
Any opinion expressed should be supported 
by a complete rationale.

2.  After conducting any other indicated 
development, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

